Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US20150140463).
2.	Regarding claims 1 and 6, Fischer teaches fuel cell system for an aircraft (see Fig. below), comprising: a hydrogen burner comprising a first inlet suitable for receiving a first oxidizing agent, a second inlet capable of receiving at least hydrogen, and first outlet suitable for delivering a second oxidizing agent and heat; an oxidizing agent conditioning system having third inlet and a second outlet, said third inlet being suitable for receiving the second oxidizing agent and heat, said second outlet being capable of delivering the conditioned second oxidizing agent; and at least one fuel cell 40 having an anode 42 and a cathode 44 [0019], the cathode 44 comprising a cathode inlet connected to the second outlet of the oxidizing agent conditioning system, the cathode inlet receiving the conditioned second oxidizing agent (see Fig. below).


    PNG
    media_image1.png
    638
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    642
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US20150140463) as applied to claim 1 in view of Goebel et al. (US20050058859).
4.	Regarding claims 4 and 8, the complete discussion of Fischer as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 4 and 5.	Goebel teaches the second oxidizing agent comprises water [0020] and pressure source 360 (as an air compressor) [0021] for the benefit of promoting fluid flow between flow paths [0023]. 
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer with the above teachings of Goebel for the benefit of promoting fluid flow between flow paths.

Allowable Subject Matter
Claims 2, 3, 5, and 7 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722